Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2021 has been entered.

Response to Amendment
	The amendment filed on 2/22/2021 has been entered.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Electric oil pump control board arrangement.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2 and 4-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the other side of the shaft” in line 7.  There is insufficient antecedent basis for this limitation in the claim as no previous mention has been made of “a one side” or “an other side” with respect to the shaft.  Examiner requests clarification.
Also, in claim 1, lines 19-20, the phrasing “from a perspective in the axial direction, an area range of a projection of the surface of the board along a direction perpendicular thereto” is unclear in whether it refers to perpendicularity with respect to the board or the axial direction; Examiner will assume the latter but requests clarification.
Additionally, in claim 4, line 3, recitation is made of “one end side of the board”.  As claim 1 previously recited “one end side of the board” and “the other end side of the board”, Examiner does not known to which “end side” Applicant is referring.  Appropriate correction/clarification is requested.
Additionally, in claim 6, line 6, recitation is made of “one end side of the board”.  As claim 1 previously recited “one end side of the board” and “the other end side of the 
Additionally, in claim 6, line 8, recitation is made of “view[ing] in a direction orthogonal to the axial direction”.  Claim 1 previously recites “from a perspective in the axial direction” in line 19 and Examiner wonders if these two instances are saying the same thing and should be mirrored in the same language.  Appropriate correction/clarification is requested.
Additionally, in claim 12, line 6, recitation is made of “one end side of the board”.  As claim 1 previously recited “one end side of the board” and “the other end side of the board”, Examiner does not known to which “end side” Applicant is referring.  Appropriate correction/clarification is requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hibi (US 20140037472).
Claim 1:  Hibi discloses an electric oil pump (Fig. 4) comprising a motor part (4/13/14/31/32) having a shaft (26) disposed along a central axis that extends in an .

    PNG
    media_image1.png
    323
    479
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hibi (US 20140037472) in view of Schneider (US 5,491,370).
Claim 2:  Hibi discloses the previous limitations.  Hibi further discloses that the stator has a coil (41) but is not explicit about a bus bar connected to a coil end that extends from the coil or that the bus bar has a first bus bar part that is disposed with a gap therebetween with respect to an outer circumferential surface of the stator and extends in the axial direction.  However, Schneider teaches a motor part having a bus bar (28/66) connected to a coil end (72) that extends from a coil (Fig. 3) and the bus bar having a first bus bar part (note portion of 28 alongside stator 75) that is disposed with a gap (note gap present between busbar and stator in Fig. 3) therebetween with respect to an outer circumferential surface of the stator and extends in the axial direction (Fig. 3).  It would have been obvious before the effective filing date of the invention to a skilled artisan to include a motor connecting portion as taught by Schneider in the apparatus of Hibi as a way to establish a proper connection between the circuit board and stator.
Claim 4:  Hibi and Schneider teach the previous limitations.  Schneider further teaches that the bus bar has a second bus bar part (note end of 28 near 16) that extends from an end opposite to the side 30connected to the coil end of the first bus bar part to one end side of a board (16) and is connected to the board (Fig. 3).
Claim 5:  Hibi and Schneider teach the previous limitations.  Schneider further teaches that the second bus bar part has an inclined part (note inclined portion of 28 near connection with 16) that extends along the outer circumferential surface of the stator.
Claim 6:  Hibi and Schneider teach the previous limitations.  Schneider further teaches that the second bus bar part has a bus bar side connection part (note portion of 28 in connection with 16) that extends from the inclined part to the side opposite to the side on which the second bus bar part is connected to the first bus bar part and is connected to the board (Fig. 3), wherein the board has a board side connection part (note part on surface of 16 which connects with busbar) connected to the bus bar side connection 10part on one end side of the board (Fig. 3).
Claims 2 and 4-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hibi (US 20140037472) in view of Wilson-Jones (US 6,211,631).
Claim 2:  Hibi discloses the previous limitations.  Hibi further discloses that the stator has a coil (41) but is not explicit about a bus bar connected to a coil end that extends from the coil or that the bus bar has a first bus bar part that is disposed with a gap therebetween with respect to an outer circumferential surface of the stator and extends in the axial direction.  However, Wilson-Jones teaches a motor connecting portion (19) and the details about its motor stator having a coil (note coils around 31 in Fig. 1 and motor phase windings depicted in Fig. 6) such that the motor part has a bus bar (20/24/25/26) connected to a coil end that extends from the coil (Fig. 6) and the bus bar has a first bus bar part (24/25/26).  As incorporated in the apparatus of Hibi with its circuit board constrained within the axial length of the motor part, a gap will be present between Wilson-Jones’ bus bar as it moves axially along the outer circumferential surface of the stator to connect at an end portion of the stator.  It would have been obvious before the effective filing date of the invention to a skilled artisan to substitute a 
Claim 4:  Hibi and Wilson-Jones teach the previous limitations.  Wilson-Jones further discloses that the bus bar has a second bus bar part (note end of 20 which includes 37) that extends from an end opposite to the side 30connected to the coil end of the first bus bar part to one end side of the board and is connected to the board.  
Claim 5:  Hibi and Wilson-Jones teach the previous limitations.  Wilson-Jones further discloses that the second bus bar part has an inclined part (note inclined ends of 20/37, see Fig. 7) that extends along the outer circumferential surface of the stator.  
Claim 6:  Hibi and Wilson-Jones teach the previous limitations.  Wilson-Jones further discloses that the second bus bar part has a bus bar side connection part (note housing part around 37 and/or ends of 37 past the inclined portion) that extends from the inclined part to the side opposite to the side on which the second bus bar part is connected to the first bus bar part and is connected to the board (note connection between housing part around 37 and board 16), wherein the board has a board side connection part (note region of PCB 16 which accommodates 37) connected to the bus bar side connection 10part on one end side of the board.  As incorporated into Hibi, the connections between the bus bar and board as taught by Wilson-Jones would be situated overlapping the stator and thusly, the bus bar side connection part and the board side connection part would be disposed at positions overlapping the stator when viewed in a direction orthogonal to the axial direction.
Claim 7:  Hibi and Wilson-Jones teach the previous limitations.  Wilson-Jones further discloses that the stator has a plurality of coils through which a polyphase 
Claim 8:  Hibi and Wilson-Jones teach the previous limitations.  Wilson-Jones further discloses that the bus bar side connection part and the board side connection part are linearly disposed in the axial direction (Figs. 3-6).
Claim 9:  Hibi and Wilson-Jones teach the previous limitations.  Wilson-Jones further discloses that the stator has a 3-phase coil (see col. 5, line 56, col. 6, lines 51-52).
Claim 10:  Hibi and Wilson-Jones teach the previous limitations.  Wilson-Jones further discloses that the respective first bus bar parts of the plurality of bus bars are disposed at predetermined intervals therebetween in the circumferential direction of the stator (Figs. 3-6).
Claim 11:  Hibi and Wilson-Jones teach the previous limitations.  Wilson-Jones further discloses that the respective second bus bar parts of the plurality of bus bars are disposed at predetermined intervals therebetween in the axial direction of the stator (Figs. 3-6).
Claim 12:  Hibi and Wilson-Jones teach the previous limitations.  Wilson-Jones further discloses that the bus bar side connection part has a connection terminal part (note end of 37) that linearly extends in a direction away from the outer circumferential 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  Examiner has included an annotated Figure with the Hibi reference to teach the subject matter of the new claim limitations.  Examiner notes that Applicant’s most recent limitations can be viewed as describing the surface projection of the board occurring along a direction perpendicular to the axial direction which passes through the shaft.  Among an infinite number of perpendicular directions with respect to this axial direction, Examiner has chosen one to represent a surface projection which does not overlap with the surface area projection of the shaft.  As such, Examiner believes that the current references or record can still be read upon the current claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815.  The examiner can normally be reached on Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746